Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s amendment filed on August 18, 2022 was received.  Claims 1, 6, and 14 are in the application and are currently being examined. Claim 1 was amended.  Claim 1 is the only claim in independent form pending examination. The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued May 26, 2022.
Election/Restrictions
Claims 1, 6, and 14 are allowable. The restriction requirement between Groups I, II, and III, as set forth in the Office action mailed on October 25, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 25, 2019 is partially withdrawn.  Group II directed to claims 7 and 12 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, Group III, directed to claim 13, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 13 directed to Group III non-elected without traverse.  Accordingly, claim 13 has been cancelled.
Claim Rejections
The claim rejections under 35 U.S.C. 103(a) as unpatentable over JP 2009095725 to Kenji KOJIMA (hereinafter Kenji ) in view of US Pat. Pub. No. 20020135632 A1 to Yuji Tsuruoka (hereinafter Tsuruoka) and US Pat. Pub. No. 20140278188 A1 to Yuditsky et al (hereinafter Yuditsky) and US Pat. Pub. No. 20170225494 A1 to Tukunaga et al (hereinafter Tokunaga) and US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) of claims 1 and 6 are withdrawn per amendments of claim 1.
The previous ground of nonstatutory double patenting as unpatentable over claim 1 of copending Application No. 15/911,539 to Miyazaki, Kakino, and Yostitomi (reference application hereinafter ‘539) in view of US Pat. Pub. No. 20020135632 A1 to Yuji Tsuruoka (hereinafter Tsuruoka) and US Pat. Pub. No. 20140278188 A1 to Yuditsky et al (hereinafter Yuditsky) and US Pat. Pub. No. 20170225494 A1 to Tukunaga et al (hereinafter Tokunaga) and US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) and US Pat. Pub. No. 20110216141 A1 to Kenji Kojima (hereinafter Kojima) and JP 2009095725 to Kenji KOJIMA (hereinafter Kenji) of claim 1 is withdrawn based on the amendment to claim 1.
Support for these amendments can be found in the instant application US PG-Pub. 2018/0257100 A1: [0072], [0081], [0089], and Abstract and Figs. 1-3 & 7.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.								
Authorization for this examiner’s amendment was given in a telephone interview with Charles Stein on September 9, 2022.  Support for these amendments can be found in the instant application US PG-Pub. 2018/0257100 A1: [0072], [0081], [0089], and Abstract and Figs. 1-3 & 7.
Please cancel claim 13.
Please amend claims 1, 6, 7, and 12 as follows: 
1 (Currently Amended): A workpiece processing apparatus comprising:					a workpiece table configured to receive a workpiece thereon;					a plurality of carriage units, each carriage unit including a carriage plate, a carriage, and a droplet ejecting head arranged  on a lower side of the carriage , each droplet ejecting head being configured to perform a predetermined processing on the workpiece placed on the workpiece table; 											a linear motor configured to move the workpiece table in a scanning direction relative to the droplet ejecting head; 											a linear scale configured to measure a position of the workpiece table in the scanning direction by outputting a pulse signal corresponding to the position of the linear motor; 			a pair of sub-scanning direction guide rails configured to move the plurality of carriage units in a sub-scanning direction orthogonal to the scanning direction; 					a detector including a camera mounted on each carriage plate, each camera being positioned adjacent each droplet ejecting head and positioned in a line with each droplet ejecting head along the scanning direction, the detector configured to detect a position of the workpiece placed on the workpiece table by detecting reference marks formed on the workpiece; and											a controller configured to calculate a positional correction amount of the workpiece table based on the pulse signal and a detection result of the detector using a correction table, convert the pulse signal, and output  a converted pulse signal to the linear motor and an inkjet controller configured to control a droplet ejection ejection timing of each droplet ejecting head, 												wherein the detector detects the position of the workpiece before a first droplet ejecting head processes the workpiece, and 									the controller is further configured to renew the correction table used for the calculation of the positional correction amount of the workpiece table while the workpiece table is moved by the linear motor.									6. (Currently Amended): The workpiece processing apparatus of claim 1, wherein the predetermined processing is 
(Currently Amended): A workpiece processing method comprising: 			providing a workpiece processing apparatus comprising: a plurality of carriage units, each carriage unit including a carriage plate, a carriage, and a droplet ejecting head arranged on a lower side of the carriage, each droplet ejecting head configured to perform a predetermined processing on a workpiece placed on a workpiece table, each carriage unit being mounted on a pair of sub-scanning direction guide rails configured to move the plurality of carriage units in a sub-scanning direction orthogonal to a scanning direction, 		a linear motor configured to move the workpiece table in the scanning direction relative to the droplet ejecting head, 											a linear scale configured to measure a position of the workpiece table in the scanning direction by outputting a pulse signal corresponding to a position of the linear motor; 			a detector including a camera mounted on each carriage plate, each camera being positioned adjacent each droplet ejecting head and positioned in a line with each droplet ejecting head along the scanning direction, the detector configured to detect the position of the workpiece placed on the workpiece table by detecting reference marks formed on the workpiece;  and
	a controller configured to calculate a positional correction amount of the workpiece table based on the pulse signal and a detection result of the detector using a correction table, convert the pulse signal, and output a converted pulse signal to the linear motor and an inkjet controller configured to control a droplet ejection ejection timing of the each droplet ejecting head, 													wherein the detector detects the position of the workpiece before a first droplet ejecting head processes the workpiece, and 										the controller is further configured to renew the correction table used for the calculation of the positional correction amount of the workpiece table while the workpiece table is moved by the linear motor;										measuring, with the linear scale, [[a]] the position of a workpiece table while moving the workpiece table relative to the first droplet ejecting head by [[a]] the  linear motor in [[a]] the  scanning direction orthogonal to the sub-scanning direction by outputting [[a]] the  pulse signal corresponding to the position of the linear motor;						detecting, with the detector including [[a]] the camera mounted on each carriage plate, each camera being positioned adjacent each droplet ejecting head and positioned in [[a]] the  line with each droplet ejecting head along the scanning direction, [[a]] the position of the workpiece placed on the workpiece table by detecting the reference marks formed on the workpiece while moving the workpiece table relative to the first droplet ejecting head by the table mover in the scanning direction; 							calculating [[a]] the positional correction amount of the workpiece table based on the pulse signal and [[a]] the  detection result of the detector using [[a]] the correction table, converting the pulse signal, and outputting the converted pulse signal to the linear motor and [[an]] the inkjet the droplet ejection timing of the droplet ejecting head, and 									renewing the correction table used for the calculating of the positional correction amount of the workpiece table while the workpiece table is moved by the linear motor, wherein the detecting is performed before the first droplet ejecting head processes the workpiece.												12 (Currently Amended): The workpiece processing method of claim 7, wherein the predetermined processing is drawing .
Reasons for Allowance
Claims 1, 4-7, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites: 

“A workpiece processing apparatus comprising:						a workpiece table configured to receive a workpiece thereon;				a plurality of carriage units, each carriage unit including a carriage plate, a carriage, and a droplet ejecting head arranged  on a lower side of the carriage , each droplet ejecting head being configured to perform a predetermined processing on the workpiece placed on the workpiece table;					 							a linear motor configured to move the workpiece table in a scanning direction relative to the droplet ejecting head; 										a linear scale configured to measure a position of the workpiece table in the scanning direction by outputting a pulse signal corresponding to the position of the linear motor; 		a pair of sub-scanning direction guide rails configured to move the plurality of carriage units in a sub-scanning direction orthogonal to the scanning direction; 				a detector including a camera mounted on each carriage plate, each camera being positioned adjacent each droplet ejecting head and positioned in a line with each droplet ejecting head along the scanning direction, the detector configured to detect a position of the workpiece placed on the workpiece table by detecting reference marks formed on the workpiece; and											a controller configured to calculate a positional correction amount of the workpiece table based on the pulse signal and a detection result of the detector using a correction table, convert the pulse signal, and output  a converted pulse signal to the linear motor and an inkjet controller configured to control a droplet ejection timing of  each droplet ejecting head, 	wherein the detector detects the position of the workpiece before a first droplet ejecting head processes the workpiece, and		 						the controller is further configured to renew the correction table used for the calculation of the positional correction amount of the workpiece table while the workpiece table is moved by the linear motor. “
In regards to independent claim 1, the closest prior art of record JP 2009095725 to Kenji KOJIMA (hereinafter Kenji ) in view of US Pat. Pub. No. 20020135632 A1 to Yuji Tsuruoka (hereinafter Tsuruoka) and US Pat. Pub. No. 20140278188 A1 to Yuditsky et al (hereinafter Yuditsky) and US Pat. Pub. No. 20170225494 A1 to Tukunaga et al (hereinafter Tokunaga) and US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) of claims 1 and 6, does not teach nor suggest:
“  A workpiece processing apparatus comprising:						a workpiece table configured to receive a workpiece thereon;				a plurality of carriage units, each carriage unit including a carriage plate, a carriage, and a droplet ejecting head arranged  on a lower side of the carriage , each droplet ejecting head being configured to perform a predetermined processing on the workpiece placed on the workpiece table;				 							a linear motor configured to move the workpiece table in a scanning direction relative to the droplet ejecting head; 										a linear scale configured to measure a position of the workpiece table in the scanning direction by outputting a pulse signal corresponding to the position of the linear motor; 		a pair of sub-scanning direction guide rails configured to move the plurality of carriage units in a sub-scanning direction orthogonal to the scanning direction; 				a detector including a camera mounted on each carriage plate, each camera being positioned adjacent each droplet ejecting head and positioned in a line with each droplet ejecting head along the scanning direction, the detector configured to detect a position of the workpiece placed on the workpiece table by detecting reference marks formed on the workpiece; and											a controller configured to calculate a positional correction amount of the workpiece table based on the pulse signal and a detection result of the detector using a correction table, convert the pulse signal, and output  a converted pulse signal to the linear motor and an inkjet controller configured to control a droplet ejection timing of  each droplet ejecting head, 	wherein the detector detects the position of the workpiece before a first droplet ejecting head processes the workpiece, and	 						the controller is further configured to renew the correction table used for the calculation of the positional correction amount of the workpiece table while the workpiece table is moved by the linear motor.” 
as recited in independent claim 1.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 7 recites: "   

A workpiece processing method comprising:			 			providing a workpiece processing apparatus comprising:  
a plurality of carriage units, each carriage unit including a carriage plate, a carriage, and a droplet ejecting head arranged on a lower side of the carriage, each droplet ejecting head configured to perform a predetermined processing on a workpiece placed on a workpiece table, each carriage unit being mounted on a pair of sub-scanning direction guide rails configured to move the plurality of carriage units in a sub-scanning direction orthogonal to a scanning direction, 					a linear motor configured to move the workpiece table in the scanning direction relative to the droplet ejecting head,		 					a linear scale configured to measure a position of the workpiece table in the scanning direction by outputting a pulse signal corresponding to a position of the linear motor; 											a detector including a camera mounted on each carriage plate, each camera being positioned adjacent each droplet ejecting head and positioned in a line with each droplet ejecting head along the scanning direction, the detector configured to detect the position of the workpiece placed on the workpiece table by detecting reference marks formed on the workpiece;  and  a controller configured to calculate a positional correction amount of the workpiece table based on the pulse signal and a detection result of the detector using a correction table, convert the pulse signal, and output a converted pulse signal to the linear motor and an inkjet controller configured to control a droplet ejection timing of the each droplet ejecting head, wherein the detector detects the position of the workpiece before a first droplet ejecting head processes the workpiece, and the controller is further configured to renew the correction table used for the calculation of the positional correction amount of the workpiece table while the workpiece table is moved by the linear motor;                measuring  with the linear scale  the position of a workpiece table while moving the workpiece table relative to the first droplet ejecting head by the  linear motor in the  scanning direction orthogonal to the sub-scanning direction by outputting the pulse signal corresponding to the position of the linear motor;			                   detecting with the detector including the camera mounted on each carriage plate, each camera being positioned adjacent each droplet ejecting head and positioned in the  line with each droplet ejecting head along the scanning direction, the position of the workpiece placed on the workpiece table by detecting the reference marks formed on the workpiece while moving the workpiece table relative to the first droplet ejecting head by the table mover in the scanning direction; 		              calculating the positional correction amount of the workpiece table based on the pulse signal and the detection result of the detector using the correction table, converting the pulse signal, and outputting the converted pulse signal to the linear motor and the inkjet controller configured to control the droplet ejection timing of the droplet ejecting head, and 		                                                                                         renewing the correction table used for the calculating of the positional correction amount of the workpiece table while the workpiece table is moved by the linear motor, wherein the detecting is performed before the first droplet ejecting head processes the workpiece.
In regards to independent claim 7, the closest prior art of record JP 2009095725 to Kenji KOJIMA (hereinafter Kenji ) in view of US Pat. Pub. No. 20020135632 A1 to Yuji Tsuruoka (hereinafter Tsuruoka) and US Pat. Pub. No. 20140278188 A1 to Yuditsky et al (hereinafter Yuditsky) and US Pat. Pub. No. 20170225494 A1 to Tukunaga et al (hereinafter Tokunaga) and US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) of claims 1 and 6, does not teach nor suggest “A workpiece processing method comprising:			 			providing a workpiece processing apparatus comprising:  
a plurality of carriage units, each carriage unit including a carriage plate, a carriage, and a droplet ejecting head arranged on a lower side of the carriage, each droplet ejecting head configured to perform a predetermined processing on a workpiece placed on a workpiece table, each carriage unit being mounted on a pair of sub-scanning direction guide rails configured to move the plurality of carriage units in a sub-scanning direction orthogonal to a scanning direction, 					a linear motor configured to move the workpiece table in the scanning direction relative to the droplet ejecting head,		 					a linear scale configured to measure a position of the workpiece table in the scanning direction by outputting a pulse signal corresponding to a position of the linear motor; 											a detector including a camera mounted on each carriage plate, each camera being positioned adjacent each droplet ejecting head and positioned in a line with each droplet ejecting head along the scanning direction, the detector configured to detect the position of the workpiece placed on the workpiece table by detecting reference marks formed on the workpiece;  and  a controller configured to calculate a positional correction amount of the workpiece table based on the pulse signal and a detection result of the detector using a correction table, convert the pulse signal, and output a converted pulse signal to the linear motor and an inkjet controller configured to control a droplet ejection timing of the each droplet ejecting head, wherein the detector detects the position of the workpiece before a first droplet ejecting head processes the workpiece, and the controller is further configured to renew the correction table used for the calculation of the positional correction amount of the workpiece table while the workpiece table is moved by the linear motor;                measuring  with the linear scale  the position of a workpiece table while moving the workpiece table relative to the first droplet ejecting head by the  linear motor in the  scanning direction orthogonal to the sub-scanning direction by outputting the pulse signal corresponding to the position of the linear motor;			                   detecting with the detector including the camera mounted on each carriage plate, each camera being positioned adjacent each droplet ejecting head and positioned in the  line with each droplet ejecting head along the scanning direction, the position of the workpiece placed on the workpiece table by detecting the reference marks formed on the workpiece while moving the workpiece table relative to the first droplet ejecting head by the table mover in the scanning direction; 		              calculating the positional correction amount of the workpiece table based on the pulse signal and the detection result of the detector using the correction table, converting the pulse signal, and outputting the converted pulse signal to the linear motor and the inkjet controller configured to control the droplet ejection timing of the droplet ejecting head, and 		                                                                                         renewing the correction table used for the calculating of the positional correction amount of the workpiece table while the workpiece table is moved by the linear motor, wherein the detecting is performed before the first droplet ejecting head processes the workpiece.
as recited in independent claim 7.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karl Kurple whose telephone number is (571) 270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Karl Kurple/ 
Art Unit 1717
Primary Examiner